DENY and Opinion Filed September 22, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00764-CV

 IN RE STEVEN DAVIDSON, IN HIS CAPACITY AS TRUSTEE OF THE
               PETER DEMOORE TRUST, Relator

               Original Proceeding from the Probate Court No. 2
                             Dallas County, Texas
                     Trial Court Cause No. PR-21-02976-2

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Nowell
      Before the Court is relator’s August 4, 2022 petition seeking a writ of

mandamus compelling the probate court to vacate its July 28, 2022 Interim Order

Granting in Part and Denying in Part Plaintiff’s Motion to Compel Trust

Distributions to Pay Attorneys’ Fees and Expenses.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re The Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing relator’s petition and the record before us, we conclude

that relator has failed to demonstrate entitlement to mandamus relief.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We also lift the stay issued by this Court’s August 4, 2022 Order.



220764f.p05                                /Erin A. Nowell//
                                           ERIN A. NOWELL
                                           JUSTICE




                                        –2–